Citation Nr: 0403429	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  02-21 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an effective date prior to September 29, 2001, 
for a total rating due to individual unemployability (TDIU) 
resulting from service-connected disabilities.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to August 
1970.  The record reflects that the veteran served as a 
crewman on an armored personnel carrier during active duty in 
Vietnam.  He was awarded the Combat Infantryman Badge and 
Purple Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision rendered by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

The veteran maintained substantially gainful employment as a 
welfare fraud investigator from the early 1990s until his 
retirement on September 28, 2001.  


CONCLUSION OF LAW

The requirements for an effective date prior to September 29, 
2001, for the award of a total disability rating due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§  
3.158(b)(2), 3.151, 3.155, 3.400 (2003); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The pertinent facts in this case are not in dispute and the 
law is dispositive.  There is no additional evidence or 
information that could be obtained to substantiate the claim.  
Accordingly, no further action is required under the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002).  See generally, 
Mason v. Principi, 16 Vet. App. 129 (2002); see also, Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).

Procedural Background:  By means of an October 1973 rating 
action, the veteran was granted service connection for 
shrapnel wound scars to the left arm, left thigh, and 
occiput.  These disabilities were initially assigned 
noncompensable disability evaluations effective from May 25, 
1973.  Subsequently, the disability evaluation of his 
shrapnel wound to the occipital area of his scalp was 
increased to 10 percent, effective from April 4, 1985, by 
means of an October 1985 rating action.  

Additionally, the veteran was granted service connection for 
post-traumatic stress disorder (PTSD) in a rating decision of 
October 1992.  A noncompensable evaluation was initially 
assigned; however, a 30 percent disability rating, effective 
February 2, 1992, was subsequently awarded in a March 1993 
rating decision.  Thereafter, a 50 percent evaluation was 
awarded in a September 2000 rating decision.  A 70 percent 
evaluation was awarded in an August 2001 rating decision, 
effective February 22, 2000.  

His combined service-connected disability rating has been 10 
percent from April 4, 1985; 40 percent from February 1, 1991; 
50 percent from December 6, 1995; and 80 percent from 
February 22, 2000.

Evidentiary Background:  VA outpatient treatment records 
dated from February 2000 to June 2000 show that the veteran 
received treatment for his post-traumatic stress disorder.  
In February 2000, he was noted to experience depression.  He 
reported sleeplessness, occasional flashbacks, and avoidance 
of crowds.  He was prescribed medication.  March 2000 
treatment records notes that the veteran had been steadily 
employed at the District of Columbia, Department of Human 
Services, since 1990 as a welfare fraud investigator.  He 
worked from 8:15 am to 4:45 pm Monday through Friday.  He 
reported that he often called in sick to work when he did not 
feel like dealing with people or pressure.  It was noted that 
the veteran worked all day and that taking time off for 
treatment might be difficult.  

June 2000 treatment records note that the veteran continued 
to work as an investigating officer in the welfare fraud 
department.  It was noted that he had recently suffered a 
small stroke due to an elevation in his blood pressure.  He 
continued to have significant anxiety and depression that 
were related to him feeling "scared" about his stroke.  He 
also had an exaggerated startle response, insomnia, 
nightmares, and depression. 

A July 2000 letter from the veteran's social worker indicates 
that the veteran continued to work as an investigator for a 
government agency, but had depleted his sick leave and annual 
level.  It was opined that the veteran had a Global 
Assessment of Functioning (GAF) score of 41 with serious 
symptoms and serious impairment in occupational and social 
functioning.  

A July 2000 letter from a private psychologist indicates that 
the veteran had not worked since having a stroke in May 2000.  
Similarly, a July 2000 letter from the veteran's private 
physician indicates that the veteran was hospitalized at the 
Washington Hospital Center in May 2000 with a transient 
ischemic attack.  

A July 2000 letter from the veteran's employer indicates that 
he had been on sick leave since May 2000.  In July 2000, he 
exhausted all of his leave and was placed on leave without 
pay.  

The veteran was afforded a VA compensation and pension 
examination in August 2000.  The veteran reported his history 
of a stroke in May 2000.  The veteran did not feel secure 
investigating welfare fraud in the field and avoided some 
areas.  He expected to go back to college to study business 
administrations. 

In an October 2000 statement to his Congressman, the veteran 
wrote that he was off of work for four months following his 
stroke in May 2000.  Despite returning to work in September 
2000, he continued to take time off as he did not want to 
deal with people.  He reported severe difficulty in 
establishing and maintaining effective work and social 
relationships.  He felt that he might have to retire early.  

A November 2000 statement from Dr. M. Zandi-Esfahani, a 
private psychiatrist, indicates that the veteran found it 
increasingly stressful to deal with his job as a welfare 
fraud investigator which required him to commute to high 
crime areas of the city.  His job functioned as a trigger to 
his longstanding traumatic symptoms and he developed an 
avoidance reaction to his job.  

In June 2001, the veteran was afforded a VA PTSD examination.  
He reported that he had been a welfare fraud investigator 
since 1990.  However, he felt that the stress of his worked 
had exacerbated his PTSD.  The veteran felt that he was in 
danger of losing his present employment.  The veteran 
presented an April 2001 letter from his employer indicating 
that he had had a stroke in May 2000.  Since his stroke, he 
had been unable to complete a forty-hour workweek.  It was 
noted that he had used over one thousand hours of sick and 
annual leave since his illness started.  The veteran felt 
that his PTSD symptoms had worsened since his stroke and he 
felt that he was unable to cope with any stress.  The veteran 
was found to have profoundly disabling symptoms of PTSD which 
had severely effected his employment and family life on a 
daily basis.  There was clear evidence of an inability to 
continue to perform the responsibilities of his current 
employment.  The examiner felt that the veteran was unlikely 
to be able to obtain any form of employment.  

In a letter dated in September 2001, Dr. Esfahani indicated 
that he had reviewed previous evaluations of the veteran 
conducted in October 2000 and September 2001.  Dr. Zandi-
Esfahani concluded that the veteran was not able to engage in 
gainful employment due to his PTSD.  

In September 2001, the veteran's employer submitted a letter 
indicating that the veteran had applied for an Early 
Retirement as a result of his medical condition.  His last 
day of duty with the Department of Human Services was to be 
September 28, 2001.  

In October 2001, the veteran submitted his VA Form 21-8940, 
Veteran's Application for Compensation and Pension Benefits.  
He indicated that he worked 40 hours a week as an 
investigator for the District of Columbia Department of Human 
Services from June 1993 to September 28, 2001.  He reported 
that he had lost 1,500 hour of work due to his illness.  
Thereafter, the RO issued an October 2001 rating action 
awarding TDIU benefits, effective from September 29, 2001.

The veteran's supervisor at the Department of Human Services 
informed the RO in an October 2001 statement that the veteran 
had used 559 hours of leave without pay from May 2001 to 
September 2001.  


Legal Criteria:  A total rating compensation rating based on 
unemployability may be granted if the service-connected 
disability or disabilities preclude the veteran from 
obtaining or maintaining substantially gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a).  

In general, the effective date of an award based upon a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The effective date of an award of increased disability 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date; 
otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 


Analysis:  The RO has determined that TDIU benefits are 
warranted from September 28, 2001.  The veteran has asserted 
that TDIU benefits should be effective from February 2000, 
the date that he was awarded a 70 percent disability rating 
for his PTSD.  The Board cannot agree.  

The pertinent facts are not in dispute in this case.  The 
evidence shows that the veteran was able to maintain 
substantially gainful employment as a Welfare Fraud Examiner 
from the early 1990s until his retirement on September 28, 
2001.  The veteran has acknowledged that he retired on 
September 28, 2001.  

As the pertinent facts are not in dispute, the law in this 
case is dispositive.  As set forth above, a total rating due 
to individual unemployability contemplates that a veteran is 
unable to obtain or maintain substantially gainful employment 
consistent with his education and occupational experience.  
In this case, the veteran was able to maintain substantially 
gainful employment until his retirement on September 28, 
2001.  Therefore, the claim must be denied or the appeal 
terminated because of the absence of legal merit or lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). 


ORDER

An effective date prior to September 29, 2001, for 
entitlement to TDIU benefits is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



